Case 0:20-cv-60692-WPD Document 1-4 Entered on FLSD Docket 04/03/2020 Page 1 of 1

 
 
 

®® Envision

oO piven senviccs

SPRITE Cee Pa ee ec: en D MED OF BROWARD, JERRY PALL

Page 1

  

Services Performed a)

 
   
     

eet te nas
baa | Cr

 

ws _ fi

TWilslisaihianm@ testa it | 2

Min ees eer Upon Reo
| 1

$767.00

 

We have recently mailed you correspondence that detailed the services you received, payments from your insurance

company, and your current balance ich: is: i i
alacion waar tae due, which is indicated above. To prevent your aocount from being tumed ower toa

(800) 355-2470 to discos yous cee woeved within 30 days from the date of this letter or you must contact our office at

online at envision, simplespay.com or over the ieephone Te eomens. You may also Pay your account with credit c

Paying online or over the felephone will immediately suspend your account fom going to collections
All payment plans must ba pre-approved.

If you have already made a payment, please contact us so

Questions, please call Customer Sérvice al the number list el eet suis ea sd

ed below. We appreciate the opportunity to serve you.

sincerely,
Envision Customer Service

Contact Us: (800) 355-2470 | Acc

ess Code for

Payments 8300273

        

     

 

 

 

 

 

‘Tiano0ssoo | mesonr eersoia> “Pisa pays
valet loa tte ltt ltd atl BROWARD, LLC ard ruse your mn ne your
Ei POuAi BEA (eee
Bao Seen OF BROWARD, Lic
PA 15001-Eoee

180400039205760300007t 7000000000000005
